             Case 3:17-cr-00220-H Document 46 Filed 06/08/20 PageID.90 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
      JUAN CARLOS DE LA CRUZ-GALLARDO (I)                               Case Number:        l 7CR0220-H

                                                                     Chelsea A. Estes, Federal Defenders of San Diego, Inc.
                                                                     Defendant's Attorney
Registration Number:      62075-051
 •·
THE DEFENDANT:
l:8l admitted guilt to violation of allegation(s) No.       1.

 D    was found guilty in violation ofallegation(s) No.                                               after denial of guilty.
                                                          ---------"----
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                  Nature of Violation
             I                      nvl, Committed a federal, state or local offense




      Supervised Release is revoked aod the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
· change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
  material change in the defendant's economic circumstances.

                                                                      June 8 2020
                                                                     Date of Imposition of Sentence



                                                                       ID~WiML~~Ji(
                                                                                V ARILYN filiFF
                                                                      UNITED STATES DISTRICT JUDGE
                                    FILED
                                     JUN - 8 2020




                                                                                                                       17CR0220-H
            Case 3:17-cr-00220-H Document 46 Filed 06/08/20 PageID.91 Page 2 of 2


AO 245B (CASD Rev .. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              JUAN CARLOS DE LA CRUZ-GALLARDO (I)                                        Judgment - Page 2 of 2
CASE NUMBER: ·          17CR0220-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 12 MONTHS AS FOLLOWS:
 3 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 20CR0407-H.
 9 MONTHS TO RUN CONCURRENT WITH THE SENTENCE! MPOSED IN S.D. CAL. CASE NO. 20CR0407-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ A.M.                           on
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on
                                 ------------- to
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            17CR0220-H
